Order entered March 26, 2020




                                                In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas

                                          No. 05-17-00979-CV

                      BELL HELICOPTER TEXTRON, INC., Appellant

                                                     V.

       SHIRLEY DICKSON, INDIVIDUALLY AND AS REPRESENTATIVE OF
          THE ESTATE OF BILLY DICKSON, DECEASED, RANDALL C.
         DICKSON, DARYL W. DICKSON, AND DEANA K. BOAZ KIZER,
                               Appellees

                              On Appeal from the 95th District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-12-05995-D

                                    ORDER NUNC PRO TUNC
                                     Before the Court En Banc1

             Before the Court is appellees’ September 9, 2019 motion for en banc

      reconsideration. Appellees’ motion is DENIED.


                                                            /s/   DAVID L. BRIDGES
                                                                  JUSTICE


1
    Justice Molberg and Justice Nowell not participating.
Whitehill, J., Concurring. Joined by Bridges, J., Myers, J., Schenck, J., and Evans,
J.

Carlyle, J., Dissenting. Joined by Burns, C.J., Osborne, J., Partida-Kipness, J., and
Reichek, J.